DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 4/21/2021 has been entered.
Disposition of claims: 
Claim 29 has been cancelled.
Claim 42 has been added.
Claim 19 has been amended.
Claims 19-28, 32, 34, 36, 38, 40, and 42 are pending.
The amendments to claim 19 has overcome: the rejections of claims 19-29, 32, 34, 36, 38, and 40 under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (JP 2007/123863, machine-translated English document is referred to in this Office Action, hereafter Kageyama) in view of Ho et al. (“Iminodibenzyl-substituted distyrylarylenes as dopants for blue and white organic light-emitting devices”, Org. Elec. 2008, vol. 9, page 101-110, hereafter Ho) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 13 through the first paragraph of page 14 of the reply filed 4/21/2021 regarding the rejections of claims 19-29, 32, 34, 36, 38, 
Applicant argues that the subject matter of amended claim 19 is not obvious over Kageyama alone or in combination with Ho.
The rejections have been withdrawn, rendering this argument moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, Applicant claims “formulae (I-1-1)” with a chemical structure figure; however, the figure is annotated by “(I-1)”. 
It is unclear whether Applicant claims a compound having the identical structure as the figure, or a compound having structure represented by the formula (I-1-1) as defined in the instant specification (page 13, line 7), rendering this claim indefinite.
For the purpose of prosecution, Examiner interprets the limitation of claim 42 to mean that a compound represented by the formula shown in claim 42 or the formula (I-1-1) defined in the instant specification (page 13, line 7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-28, 32, 34, 36, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577, hereafter Montenegro) in view of Ho et al. (“Iminodibenzyl-substituted distyrylarylenes as dopants for blue and white organic light-emitting devices”, Org. Elec. 2008, vol. 9, page 101-110, hereafter Ho)
Regarding claims 19-28, Montenegro discloses indenofluorenamine (page 77, line 32 through page 78 line 13) used as a fluorescent emitter of a fluorescent or phosphorescent organic electroluminescent device (“OLED” on page 1, lines 30-34). 
 Montenegro exemplifies the fluorescent emitter as shown below (the 11th compound on page 81, hereafter Compound P81-11).

    PNG
    media_image1.png
    210
    592
    media_image1.png
    Greyscale

Montenegro exemplifies an organic electroluminescent device (“Example 1” on page 113, lines 2-15, and page 114, line 34; “E1” in Table 1) comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and Compound SEB1 as an emitter), a cathode. 
Montenegro further discloses a formulation comprising at least one compound of formula (1) of Montenegro, an organic solvent, and a fluorescent dopant compound (page 87, lines 5-18).
Compound P81-11 of Montenegro does not have Applicant’s formula (N) as claimed in claim 19, wherein E is selected from a group consisting of E-2, E-3, and E-4 of the instant claim 23.
It is noted that Applicant elected the species group B4, which is represented by the Applicant’s formula (N), wherein E is E-2, E-3, or E-4.
Ho discloses a compound (“IDB-Ph” in Scheme 1) used for a light emitting dopant of an organic electroluminescent device (Abstract; 2.4 Device fabrication on page 103).

    PNG
    media_image2.png
    213
    657
    media_image2.png
    Greyscale

Ho teaches the iminodibenzyl substitution group (marked by dashed circle in the figure below) provides improved thermal properties and blue-shifted emission wavelength compared to diphenylamine (page 102, column 1, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Montenegro (Compound P81-11) by substituting diphenylamine substituent with iminodibenzyl substituent, as taught by Ho.
The motivation of doing so would provide improved thermal properties and blue-shifted emission wavelength, based on teaching of Ho.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant compound having the following structure.

    PNG
    media_image3.png
    222
    582
    media_image3.png
    Greyscale

The compound of Montenegro as taught by Ho has identical structure as Applicant’s formula (I-1) of claim 19, wherein Y are each CR1; X are each C(R1)2; R1 are H or straight-chain alkyl having 1 to 20 carbon atoms (methyl), wherein at least one Y has a group of formula (N) boned thereto instead of R1; Ar1 is an aromatic ring systems having 6 to 30 aromatic ring atoms (phenyl); and E is (-C(R1)2-C(R1)2-), meeting all the limitations of claim 19.
The compound of Montenegro as taught by Ho, wherein the compound contains exactly one Y wherein a group of formula (N) is bonded thereto instead of R1, meeting all the limitations of claim 20.
The compound of Montenegro as taught by Ho, wherein in the group of formula (N), Ar1 is same in each instance and is selected to be phenyl, meeting all the limitations of claim 21.
The compound of Montenegro as taught by Ho, wherein Ar1 is the same in each instance, meeting all the limitations of claim 22.
The compound of Montenegro as taught by Ho, wherein E in the group of formula (N) is E-2, meeting all the limitations of claim 23.
The compound of Montenegro as taught by Ho, wherein the group of formula (N) is N-2; and E is E-2, meeting all the limitations of claim 24.
The compound of Montenegro as taught by Ho, wherein all Y are CR1, meeting all the limitations of claim 25
The compound of Montenegro as taught by Ho, wherein X is C(R1)2; and R1 is a straight-chain alkyl having 1 to 20 carbon atoms (methyl), meeting all the limitations of claim 26.
The compound of Montenegro as taught by Ho, wherein the radicals R1 of X are the same in each instance and are selected to be a straight-chain alkyl groups having 1 to 12 carbon atoms (methyl), meeting all the limitations of claim 27.
The compound of Montenegro as taught by Ho, wherein the radicals R1 in Y is same in each instance and are selected to be hydrogen, meeting all the limitations of claim 28.
Regarding claim 32, the compound of Montenegro as taught by Ho reads on all the features of claims 19-28, as outlined above.
Montenegro does not exemplify a specific formulation comprising the compound of Montenegro as taught by Ho and at least one solvent.
However, Montenegro does teach a formulation comprising at least one compound of formula (1) of Montenegro, an organic solvent, and a fluorescent dopant compound (page 87, lines 5-18).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Montenegro as taught by Ho by using the compound to make a formulation comprising the compound of Montenegro as modified by Ho and a solvent, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant formulation comprises the compound of Montenegro as taught by Ho and at least one solvent.
Regarding claims 34, 36, 38, and 40, the compound of Montenegro as taught by Ho reads on all the features of claims 19-28, as outlined above.
Montenegro does not exemplify a specific organic electroluminescent device comprising the compound of Montenegro as taught by Ho.
However, Montenegro does teach an organic electroluminescent device (“Example 1” on page 113, lines 2-15, and page 114, line 34; “E1” in Table 1) comprising an anode (ITO), a hole transport layer, an electron blocking layer (HTM1), an emitting layer (Compound H1 as a matrix material and Compound SEB1 as an emitter), a cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Montenegro as taught by Ho by using the compound as the emitting layer dopant of an organic electroluminescent device, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of light emitting dopant materials of an organic electroluminescent device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprises an anode (ITO), an emitting layer comprising a matrix material of H1 of Montenegro and a dopant of the compound of Montenegro as taught by Ho, and a cathode (Al).
The organic electroluminescent device is equated with an electronic device, meeting all the limitations of claim 34.
The organic electroluminescent device, wherein the emitting layer is equated with an organic layer, meeting all the limitations of claims 36 and 38.
The organic electroluminescent device of Montenegro as taught by Ho, wherein the compound H1 of Montenegro is a matrix compound, meeting all the limitations of claim 40.
Regarding claim 42, the compound of Montenegro as taught by Ho reads on all the features of claims 19-28, as outlined above.
The compound of Montenegro as taught by Ho has identical structure as Applicant’s formula (I-1-1), 
    PNG
    media_image4.png
    156
    271
    media_image4.png
    Greyscale
of the instant specification (page 13, line 7), wherein Y are each CR1; X are each C(R1)2; R1 are H or straight-chain alkyl having 1 to 20 carbon atoms (methyl); Ar1 is an aromatic ring systems having 6 to 30 aromatic ring atoms (phenyl); and E is (-C(R1)2-C(R1)2-), meeting all the limitations of claim 42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786